Citation Nr: 1045804	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-39 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for tendonitis of 
the left shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran's appeal also initially included the issue of 
entitlement to an increased disability rating for cervical 
strain, currently evaluated as 30 percent disabling.  In a May 
2008 decision, the Board denied that claim, as well as the 
Veteran's claim for an increased disability rating for tendonitis 
of the left shoulder.  The Veteran subsequently appealed both 
issues to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2010 memorandum decision, the Court affirmed 
the Board's decision denying entitlement to an increased rating 
for cervical strain, but set aside the Board's denial of 
entitlement to an increased rating for left shoulder tendonitis 
and remanded that issue to the Board.

Following the Court's memorandum decision, the Veteran submitted 
additional evidence which consists of an August 2010 personal 
statement and prescription records for the period from February 
2009 to March 2010.  This evidence was accompanied by a valid 
waiver of review by the agency of original jurisdiction executed 
pursuant to 38 C.F.R. § 20.1304(c).  Nonetheless, given the 
remand action directed below, this additional evidence is 
referred to the RO for its consideration in readjudicating the 
Veteran's claim.

The issue of entitlement to service connection for 
depression, to include as secondary to cervical strain and 
tendonitis of the left shoulder, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.
REMAND

A February 2010 VA Form 21-0820 commemorates a telephone 
conversation with the Veteran in which the Veteran communicated 
his desire to withdraw claims of service connection for a right 
shoulder disability and service connection for torn rotator cuff 
in the left shoulder.  At that time, the Veteran also reported 
that he was scheduled for surgery.  It is unclear from the 
record, however, as to whether the Veteran's surgery was to 
correct his left shoulder disability or his right shoulder 
disability.  Further, treatment records incorporated into the 
claims file to date relate only to treatment received by the 
veteran through September of 2007.  The RO should contact the 
Veteran and obtain the names and addresses for any private or VA 
treatment providers who have rendered treatment for his left 
shoulder since September 2007, confirm whether he has undergone 
surgery on his left shoulder in 2010, and obtain any treatment 
records identified by the Veteran.

In an August 2010 personal statement, the Veteran advises that he 
has applied for disability benefits from the Social Security 
Administration.  No efforts have been made to obtain the 
Veteran's social security records to date.  Such records are 
likely to be relevant to the severity of the Veteran's left 
shoulder disability and should be obtained by the RO.  38 C.F.R. 
§ 3.159(c)(2).

Additionally, the Board notes that the Veteran was most recently 
provided a VA examination to determine the severity of his left 
shoulder disability in September 2005.  As it has now been more 
than five years since the Veteran's most recent VA examination, 
he should be afforded a new VA examination to accurately assess 
the present severity of his left shoulder disability.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim for entitlement to an 
increased disability rating for tendonitis 
of the left shoulder, currently evaluated 
as 20 percent disabling.    This letter 
must also inform the Veteran about the 
information and evidence that is necessary 
to substantiate his claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  

The Veteran should also be provided a VA 
21-4142 release and be requested to provide 
on the release the name(s) and address(es) 
of any private or VA medical facilities 
that have provided treatment for his left 
shoulder disorder since September of 2007, 
including any surgery performed on his 
shoulder in 2010.

2.  After securing any necessary release 
forms, with full address information, all 
treatment records identified by the Veteran 
and which are not currently associated with 
the claims file should be obtained.  All 
records obtained pursuant to this request 
must be incorporated into the claims file.  
If the search for such records yields 
negative results, documentation to that 
effect should also be incorporated into the 
claims file.

3.  SSA should be contacted, and all 
records associated with the Veteran's claim 
for social security disability benefits 
should be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records yields negative 
results, documentation to that effect 
should also be incorporated in the claims 
file.

4.  Then, the Veteran should be afforded a 
VA examination to determine the symptoms 
and severity of his service-connected left 
shoulder disorder.  The Veteran's claims 
file should be made available to the 
examiner prior to the examination, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical findings, 
the examiner should specifically note the 
Veteran's present symptoms, complaints, and 
level of disability, to include:  complete 
range of motion findings of the left 
shoulder; any findings of further loss of 
motion, incoordination, fatigue, or pain 
after repetitive motion; any findings of 
ankylosis of the scapulohumeral 
articulation; impairment of the humerus 
(such as malunion with marked or moderate 
deformity, recurrent dislocation, fibrous 
union, nonunion or false flail joint, or 
loss of head or flail shoulder); or 
impairment of the clavicle or scapula (such 
as malunion, nonunion (with or without 
loose movement), or dislocation).

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to an increased disability 
rating for tendonitis of the left shoulder, 
currently evaluated as 20 percent 
disabling, should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




